.'Hall, Justice.
Keeping open tippling-houses- on the Sabbath day is found in the same section of the Code, §4535, associated with open lewdness and notorious acts of public indecency, tending to debauch the morals of the people. From the •company in which it is placed, we feel authorized in concluding that the law-makers regarded it as an offense of a peculiarly obnoxious character — one which every man’s observation teaches is not only offensive to common decency, but is also the generator of crimes of a much more flagrant and pernicious character, threatening the well-being and safety of society. The purpose of the act was not only to close up such establishments on Sunday, in deference to the finer and better feelings of orderly and well-disposed people, but to remove this incitement to graver and more dangerous violations of the law. Having in *85view the advancement of the remedy and the suppression of the mischief, courts are not very astute in shielding violators of this provision from punishment by resorting to the niceties of verbal criticism, such as would be intelligible only to grammarians and fastidious scholars, but would utterly fail to impress less cultivated minds and tastes, in order to provide for them a way to escape. They apply to such cases the deductions which common sense and ordinary observation would draw from the facts in proof, as a surer guide to a right result than would be the ingenious speculations of the schoolmen. Such a mode of dealing with the statute would not amount to a strict construction simply, which would be proper, but to such a one as would be absolutely destructive of its object and aim. Whenever it is shown that the house complained of is a tippling-house, that defendant is its owner, and that it has been kept open on the Sabbath day or Sabbath night, the charge is completely made out, and without more the jury ought to convict. If the house was opened and kept open against the owner's consent, express or implied, either by his clerk or some other person, or if it is opened for any cause or purpose which the law would justify or excuse, and any of these facts be shown, then he would be entitled to an acquittal; but it would be going quite too far to assume that such a defence was established or to infer its existence from the bare fact that the proprietor was not visible to those resorting to the house on Sunday for the purpose of tippling. This invisibility is doubtless a part of a cunningly contrived scheme for keeping the house open and carrying on the forbidden traffic on this hallowed day, in defiance of the regulation and without incurring the penalty of its violation. There was no error either in the charge given, or in that which the defendant •requested, and which was refused.
Judgment affirmed.